Case .2:21-mb-00104-MHB Document 3 Filed 07/09/21 Page 1 of 2

AQ 93C (08/18) Warrant by Telephone or Other Reliable Electronic Means © Original (J Duplicate Original

UNITED STATES DISTRICT COURT

for the
District of Arizona

In the Matter of the Search of )

(Briefly describe the property to be searched ) 2 u >
or identify the person by name and address) ) Case No, 24- 0)

)

ALIJIAH ROBINSON (YOB 1994) )

)

WARRANT BY TELEPHONE OR OTHER RELIABLE ELE CTRON IC MEANS

To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search and seizure
of the following person or property located in the District of Arizona
(identify the person or describe the property to be searched and give its location):

See Attachment A-1, Incorporated by reference

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):
See Attachment B-1, incorporated by reference

YOU ARE COMMANDED to execute this warrant on or before M My y 4 i) i (not to exceed 14 days)

if in the daytime 6:00 a.m. to 10:00 pm. (at any time in the day or night because good cause has been established.

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the pony and receipt at the place where the, yA
property was taken, s(tie duluy Ma yrtvok ucla i hol ‘) 2.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory

as required by law and promptly return this warrant and inventory to 4 U.S Magietrate-Judge-Michete-+4—Burng”
(United States Magistrate Judge)
|

A CJ Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.

§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)

O for days (not to exceed 30) 1 until, the facts justifying, the later specific date of

Date and time issued: 4h [2021 @ 4.40 Ayr VU Lb bu

Judge's signature

 

 

City and state: Phoenix, AZ U.S. Magistrate Judge Michelle H. Burns
Printed name and title

 

 

 

 

 
Case 2:21-mb-00104-MHB Document 3 Filed 07/09/21 Page 2 of 2

AO 93C (08/18) Warrant by Telephone or Other Reliable Electronic Means (Page 2)

 

 

 

 

 

Return
Case No.: Date and time warrant executed: Copy of warrant and inventory left with:
241- 104MB 04/29/2021 @ 0700 hours Emerson Tate
Inventory made in the presence of :
TFO Keith Medeiros

 

Inventory of the property taken and name(s) of any person(s) seized:
A search of Alijiah Robinson's person was completed. No property items were taken or seized.

 

Certification

 

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.

Digitally signed by SHERVIN

05/03/2021 SHERVIN DHANANI cxanani

Date: Date: 2021.05.03 23:34:41 -04'00'

 

Executing officer's signature

Special Agent Shervin Dhanani

 

Printed name and title

 

 

 

 

 
